Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been fully considered and they are moot because they do not apply to the new references used in the current office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-21, 23-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 20170279579) in view of Gao (US 20190068303, application No. PCT/IB2018/053133, filed on May 4, 2018, has full support).
Regarding claim 1, Qian discloses a method for wireless communication, comprising: 
(fig. 5-6, [0096][0116] [0135][0114][0146], receive the reference signal pattern and reference signals via a broadcast channel from a transmitter; reference signal can be cell-specific signal),
decoding one or more fields associated with the first broadcast channel transmission ([0097], extracts/decodes data signals and reference signals according to the reference signal pattern); 	
receiving an indication of a rate of change of information within a portion of the plurality of broadcast channel transmissions (fig. 5-6, [0096], determining a signal pattern or a rate of change of information of the broadcast channel; receives information of a reference signal pattern from a transmitter, here, the reference signal pattern indicates the rate of change of the broadcast channel transmission);
determining an estimated broadcast channel transmission based on the indication and the decoded one or more fields of the first broadcast channel transmission (fig. 6, [0098], estimates the frequency response or the estimated broadcast channel transmission according to the reference signals including the pattern or indication); 
communicating with the cell based on the signal measurement ([0030][0166], in response to determining the channel quality is low, transmitting (receiving by the receiver) aperiodic signals, that is, the receiver and transmitter are communicating with the cell).
Qian only implicitly discloses determining a signal measurement for the cell based on a combination of a cell reference signal associated with the cell, the estimated broadcast channel transmission, and the received second broadcast channel transmission (fig. 6, [0096-100], performs signal detection (determining a signal measurement) based on the estimated frequency domain response which in turn is based on the reference signals). To further clarify this, Gao discloses determining a signal measurement for the cell based on a combination of a cell reference signal associated with the cell, the estimated broadcast channel transmission, and the received second broadcast channel transmission (Gao, fig. 14, [0105][0133-138][0149], the channel state (CSI) repot from a UE is based on the received first NZP CSI-RS configuration, the second NZP CSI-RS configuration, and the CSI-IM configuration; combining the teaching of estimating or detecting data or measurement based on the estimated frequency response taught by Qian and based on the received first and second signals taught by Gao).
Gao also discloses communicating with the cell based on the signal measurement (Gao, fig. 14, transmitting the CSI report).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teaching of estimating or detecting data or measurement based on the estimated frequency response taught by Qian and the teaching of determining channel quality based on the received first and second signals taught by Gao. The motivation for doing so would have been to improve channel measurement by utilizing CSI report (Gao, [0016]).
	Claims 17, 26 and 29 are rejected same as claim 1.

Regarding claim 2, Qian and Gao disclose the method of claim 1, wherein the signal measurement comprises at least one of a signal strength measurement or a signal quality measurement (Qian, [0030][0166], determining the channel quality). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 3, Qian, Gao disclose the method of claim 1, wherein the indication comprises a plurality of indicators and the portion of the second broadcast channel transmission comprises a plurality of fields, and wherein each of the plurality of indicators is associated with one or more of the plurality of fields (Qian, fig. 5-6, extracts data signals and reference signals implies the indication has multiple fields or indictors, [0017][0184]; Gao, fig. 14, [0105][0133-138], the configuration has multiple indicators; pattern is associated with many fields).
Claim 18 and 30 are rejected same as claim 3.

Regarding claim 5, Qian, Gao disclose the method of claim 1, wherein the receiving the indication comprises receiving the indication over the broadcast channel of the cell, a second broadcast channel of the cell, a control channel of the cell, a configuration message for the cell, a third broadcast channel of a second cell, a control channel of the second cell, or a configuration message for the second cell (Qian, [116][146],  indication signal via a broadcast channel or a control channel). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 19, 20 and 28 are rejected same as claim 5.

Regarding claim 6, Qian, Gao disclose the method of claim 1, wherein the indication indicates one of a first change periodicity associated with the rate of change of the information within the portion of the second broadcast channel transmission not satisfying a condition and a second change periodicity associated with the rate of change of the information within the (Qian, fig. 4, [0145], determines a reference pattern based on some condition, when determining the accuracy is lower than a threshold, transmits aperiodic reference after a fixed time interval). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 21 is rejected same as claim 6.

Regarding claim 7, Qian, Gao disclose the method of claim 6, wherein the condition is associated with no change for the information within the portion of the second broadcast transmission channel (Qian, fig. 5-6, [0096], determining a signal pattern or a rate of change of information of the broadcast channel; the signal pattern is an indication of the rate of change. If there is no change in the rate of change, the pattern remains the same). The motivation of the combination is same as in claim 1.

Regarding claim 8, Qian, Gao disclose the method of claim 1, wherein, based on the indicated rate of change of the information within the portion of the second broadcast channel transmission, determining a second signal measurement is based exclusively on measurements of the cell reference signal (Qian, [0097-99], estimates the response based on the received reference signal (according to the pattern)). The motivation of the combination is same as in claim 1.

Regarding claim 12, Qian, Gao disclose the method of claim 1, wherein the communicating with the cell comprises: performing cell reselection to the cell based on the (Qian, [0114][0155][0166], since the reference is cell specific, a better channel quality may be selected (e.g., cell reselection or cell search, the better channel can be in another cell) based on the measurement of the cell specific references; Gao, [0016], adjacent cells).

Regarding claim 13, Qian, Gao disclose the method of claim 1, wherein the communicating with the cell comprises: transmitting an uplink transmission, wherein an uplink power for the uplink transmission is based on the signal measurement (Qian, [0003], increase power efficiency implies that UE can determining the uplink power based on channel estimation; Gao, [0128], estimates the signal power over the estimated interference. Note, in LTE and wireless network in general, the main purpose of the channel measurement or interference estimation is to determine the transmission power based on the measurement). The motivation of the combination is same as in claim 1.
Claim 23 is rejected same as claim 13.

Regarding claim 14, Qian, Gao disclose the method of claim 1, wherein the communicating with the cell comprises: reporting channel quality to a base station, wherein the reported channel quality is based on the signal measurement (Gao, fig. 14, transmit CSI report to the base station based on the measurement). The motivation of the combination is same as in claim 1.
Claim 24 is rejected same as claim 14.

Regarding claim 15, Qian, Gao disclose the method of claim 1, wherein the portion of the second broadcast channel transmission comprises a reserved field of the broadcast channel (Qian, [0123][0175], some fields are reserved as a guard band; In LTE network, it is common that some fields of the message or packets are reserved for future use or not used). The motivation of the combination is same as in claim 1.

Regarding claim 16, Qian, Gao disclose the method of claim 1, wherein the broadcast channel comprises a physical broadcast channel (PBCH) (Qian, fig. 6, [0162], the frequency response includes a physical channel; pattern are transmitted over a broadcast channel, a physical channel from the transmitter to the receiver; that is, the broadcast channel can a PBCH). The motivation of the combination is same as in claim 1.

Regarding claim 25, Qian, Gao disclose the method of claim 17, 
the cell serves a first set of UEs for which the portion of the broadcast channel transmission is reserved and a second set of UEs for which the portion of the broadcast channel transmission comprises at least one or more fields comprising information for the cell (Qian, [0123][0175], some fields are reserved as a guard band; In LTE network, it is common that some fields of the message or packets are reserved for future use or not used, [0096][0116 ][0135] [0114] [0146], informs the receiver of the reference signal pattern and reference signals via a broadcast channel; reference signal can be cell-specific signal).


s 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Gao further in view of Liu (CN 101998660).
Regarding claim 22, Qian, Gao disclose the method of claim 17, wherein the communicating comprises: 
wherein the UE performs cell reselection to the cell based  on a measurement of the broadcast channel, and wherein the measurement of the broadcast channel is based  on the indication (Qian, [0114][0155][0166], since the reference is cell specific, a better channel quality may be selected (e.g., the better channel may be in another cell; cell reselection or cell search) based on the measurement of the cell specific references; Gao, [0016], adjacent cells).
Qian does not explicitly disclose receiving a random access message from the UE. 
Liu discloses receiving a random access message from the UE (Liu, [0022], the UE initiates the random access process to the base station). 
Liu also discloses wherein the UE performs cell reselection to the cell based  on a measurement of the broadcast channel, and wherein the measurement of the broadcast channel is based on the indication (Liu, [0046-47][0079], performs cell reselection in the process of the detecting signal sent by the network side, determining the received signal power RSRP, RSRP and preset RSRP threshold value, noting the measurement being based on the indication and signals received as taught by Qian), 
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Qian and Gao with the teachings given by Liu. The motivation for doing so would have been to allow terminal to efficiently access the network and provide a data transmission/reception method for use on the resource reserved. 
.

Claims 4, 9-11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Gao further in view of Vos (US 20140301296).
Regarding claim 4, Qian and Gao disclose the method of claim 1, wherein the determining the signal measurement comprises: 	
decoding a first received sequence for the broadcast channel (Qian, [0097], extracts/decodes data signals and reference signals according to the reference signal pattern);
generating a plurality of estimated broadcast channel transmissions for the broadcast channel based  on the indication and the decoded first received sequence (Qian, fig. 6, [0098], estimates the frequency response or the estimated broadcast channel transmission according to the reference signals including the pattern or indication; Gao, fig. 14, [0105][0133-138][0149]); 
Qian and Gao do not explicitly disclose correlating the plurality of estimated broadcast channel transmissions to a second received broadcast channel transmission.
Vos discloses decoding a first received sequence for the broadcast channel; 
generating a plurality of estimated broadcast channel transmissions for the broadcast channel based  on the indication and the decoded first received sequence; and 
correlating the plurality of estimated broadcast channel transmissions to the second received broadcast channel transmission (Vos, [0035-37], fig. 4, wireless data indicative of potential contents of the MIB are received/decoded, template symbol sequences are generated with each template sequence being generated so as to match with a potential version of the received MIB, based on the potential contents thereof; portions of the template sequences are selected for use in the correlation operation. This is an iteration procedure;  The teaching of Vos can be combined with the  teaching of Gao, fig. 14, [0105][0133-138][0149]).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Qian, Gao with the teachings given by Vos. The motivation for doing so would have been to efficiently decoding of broadcast channel by utilizing correlation information of received sequence. 
	Claims 9 and 27 are rejected same as claim 4. 

Regarding claim 10, Qian, Gao and Vos disclose the method of claim 9, wherein the decoding comprises: 
determining, based  on the indication, a likelihood that a plurality of sequences associated with a plurality of received broadcast channel transmissions has no change for the information within the portion of the broadcast channel (Qian, fig. 5-6, [0096], receives information of a reference signal pattern from a transmitter, here, the reference signal pattern indicates the rate of change of the broadcast channel transmission; if the pattern is the same as previously received, it indicates there is no change)
 soft-combining the plurality of received broadcast channel transmissions (Gao, [0147], the combined estimation is the sum of k interference signals). The motivation of the combination is same as in claim 4.

Regarding claim 11, Qian, Gao and Vos disclose the method of claim 9, wherein the determining the signal measurement comprises: 
determining that the correlation of the estimated broadcast channel transmission to the second received broadcast channel transmission is below a threshold; and determining, based  on the determining that the correlation is below the threshold, the signal measurement based exclusively on measurements of the cell reference signal (Vos, [0027], only if the correction exceeds a threshold, the selected template sequence is used. It implies that if the correction is below a threshold, only the reference signal is (adequately) used for received signal measurement). The motivation of the combination is same as in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474